Title: To James Madison from James Monroe, 28 March 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond March 28. 1808.

I omitted to state in my letter of Saturday last that the copy which I then sent you of a proposition, which Mr Pinkney & I presented to the British comrs. relative to impressment which was mentioned in our letter to you of Novr. 11th. 1806. and which, as I believe, we afterwards renewed to Mr. Canning, was a copy only of the amendment which we offered to your original project: you will I presume understand my communication in the sense in which it is now explained; I hasten however to give the explanation to prevent any misconception in the case.  I hope you have recovered your health.  I am Dear Sir sincerely yours

Jas Monroe.

